United States Court of Appeals
                     For the First Circuit

No. 20-1050

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         KATHY S. CHIN,

                      Defendant, Appellant.


No. 20-1051

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       MICHELLE L. THOMAS,

                      Defendant, Appellant.



                          ERRATA SHEET

     The opinion of this court, issued on October 6, 2021, is
amended as follows:

     On page 31, line 21, please replace the phrase "because
Thomas had not been qualified as an expert" with "because Penta
had not been qualified as an expert."